UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: (Ticker Symbol: SGAGX) Semi-Annual Report March 31, 2012 This page is intentionally left blank Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 4 Statement of Operations 5 Statement of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 8 Supplemental Information 13 Expense Example 15 This report and the financial statements contained herein are provided for the general information of the shareholders of the SGA Global Growth Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. SGA Global Growth Fund SCHEDULE OF INVESTMENTS As of March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 100.5% CONSUMER DISCRETIONARY – 15.0% Amazon.com, Inc.* $ Arcos Dorados Holdings, Inc. - Class A Starwood Hotels & Resorts Worldwide, Inc. Yum! Brands, Inc. CONSUMER STAPLES – 22.3% Anheuser-Busch InBev N.V. - ADR Cia de Bebidas das Americas - ADR Coca-Cola Amatil Ltd. - ADR Colgate-Palmolive Co. Danone - ADR Wal-Mart de Mexico S.A.B. de C.V. - ADR ENERGY – 7.7% National Oilwell Varco, Inc. Schlumberger Ltd. Transocean Ltd. FINANCIALS – 4.1% State Street Corp. HEALTH CARE – 19.1% Cerner Corp.* Fresenius Medical Care A.G. & Co. KGaA - ADR Mylan, Inc.* Novo Nordisk A/S - ADR Shandong Weigao Group Medical Polymer Co., Ltd. - Class H INDUSTRIALS – 1.8% Joy Global, Inc. INFORMATION TECHNOLOGY – 24.6% Apple, Inc.* ARM Holdings PLC - ADR Baidu, Inc. - ADR* eBay, Inc.* SAP A.G. - ADR Visa, Inc. - Class A VistaPrint N.V.* 1 SGA Global Growth Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) MATERIALS – 5.9% Ecolab, Inc. $ Linde A.G. - ADR TOTAL COMMON STOCKS (Cost $1,501,000) SHORT-TERM INVESTMENTS – 0.4% Federated Treasury Obligations Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $6,476) TOTAL INVESTMENTS – 100.9% (Cost $1,507,476) Liabilities in Excess of Other Assets – (0.9)% ) TOTAL NET ASSETS –100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Financial Statements. 2 SGA Global Growth Fund SUMMARY OF INVESTMENTS As of March 31, 2012 (Unaudited) Security Type/Country Percent of Total Net Assets Common Stocks United States 47.3% Germany 12.4% China 7.9% Mexico 4.2% France 4.1% Brazil 4.1% Belgium 4.0% Denmark 3.9% Australia 2.9% United Kingdom 2.9% Argentina 2.8% Netherlands 2.0% Switzerland 2.0% Total Common Stocks 100.5% Short-Term Investments 0.4% Total Investments 100.9% Liabilities in Excess of Other Assets (0.9)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 3 SGA Global Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of March 31, 2012 (Unaudited) Assets: Investments, at value (cost $1,507,476) $ Receivables: Dividends and interest From advisor, net Prepaid expenses Total assets Liabilities: Payables: Audit Fees Fund accounting fees Transfer agent fees Administration fees Chief Compliance Officer fees Trustees fees Distrbution fees (Note 6) Custody fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation on investments and foreign currency translations Net Assets $ Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 4 SGA Global Growth Fund STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2012 (Unaudited) Investment Income Dividends (net of foreign tax withholding of $421) $ Interest 1 Total investment income Expenses Advisory fee Distribution fees (Note 6) Fund accounting fees Administration fees Transfer agent fees Registration fees Audit fees Offering costs Legal fees Chief compliance officer fees Custody fees Trustees fees and expenses Shareholder reporting fees Insurance fees Miscellaneous Total expenses Advisory fee waived ) Other expenses waived ) Net expenses Net investment loss ) Realized and Unrealized Gain on Investments and Foreign Currency: Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation/depreciation on investments and foreign currency translations Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 5 SGA Global Growth Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended March 31, 2012 (Unaudited) For the Period December 31, 2010* to September 30, 2011 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments and foreign currency transactions ) Net change in unrealized appreciation (depreciation) on investments and foreign currency translations ) Net increase (decrease) in net assets resulting from operations ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions - - Cost of shares redeemed - ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment loss $ ) $ - Capital Share Transactions: Shares sold Shares redeemed - (5 ) Net increase from capital share transactions See accompanying Notes to Financial Statements. 6 SGA Global Growth Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended March 31, 2012 (Unaudited) For the Period December 31, 2010* to September 30, 2011 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment loss )
